DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record Seo et al. (2019/0087630) teaches an electronic apparatus comprising: a display panel (140; Fig 1B) including a front surface and a rear surface opposite to the front surface (Fig 1B shows front and back surface); a lower panel (110; Fig 1B) including a plurality of sheets (Fig 1B shows 110 comprising 111, 112, 113, 114, 115, 116 thus constituting plurality of sheets) stacked on the rear surface of the display panel and an opening penetrating the sheets (as shown in Fig 1B there is an opening in the center of 110), and a fingerprint sensing unit (121+120; Fig 1B) including a fingerprint sensor (120; Fig 1B) positioned in the opening.
Prior art of record Han et al. (2017/0045918) teaches an electronic apparatus comprising: a display panel (120; Fig 5) including a front surface and a rear surface opposite to the front surface (Fig 5 shows front and back surface); a lower panel (120b; Fig 5) including a plurality of sheets (Fig 5 shows plurality of sheets stacked on the rear of display panel) stacked on the rear surface of the display panel and an opening penetrating the sheets (Fig 5; para [0100] a through-opening formed in the lower b arranged on a lower surface (i.e., referred to as a second surface) of the display unit 120a), and a fingerprint sensing unit including a fingerprint sensor (para [0096] Referring to FIG. 4, the electronic device 100 according to the present disclosure may include a housing 110, a display unit 120a, and a structure (hereinafter, referred to as “a lower panel 120b”) including a through-opening, and an illumination intensity sensor member 130; para [0177]) positioned in the opening and a sensing circuit board (132; Fig 5; para [0137]) connected to the fingerprint sensor (Fig 5).
Prior art of record Song et al. (2017/0300736) teaches an electronic apparatus comprising: a display panel (160; Fig 3A) including a front surface and a rear surface opposite to the front surface (Fig 3A); a lower panel (all layer below 160 in Fig 3A; Fig 6BB) including a plurality of sheets stacked on the rear surface of the display panel (as shown in Fig 3A, 6BB, there are plurality of sheets) and an opening penetrating the sheets (191; Fig 3A, 3B, 6BB; para [0064]), wherein the opening exposes a portion of a rear surface of a first sheet (190_6; Fig 6BB) that has a front surface opposite to the exposed portion of the rear surface that contacts the display panel (Fig 6BB shows how the opening 191 exposes a portion of rear surface of 190_6); and a fingerprint sensing unit including a fingerprint sensor (321; Fig 3C; 610; Fig 6BB) positioned in the opening and a sensing circuit board (210; Fig 3A) connected to the fingerprint sensor (para [0068] The printed circuit board 210 may be disposed under the bracket 240. One or more hardware components (e.g., a camera module, a microphone, a speaker, or a universal serial bus (USB) interface) of the electronic device 100 may be disposed in the printed circuit board 210. A processor adapted (or configured) to perform processing 220, and may include a wiring line that may deliver electrical power provided by the battery 220 to the fingerprint sensor 180 and the display 160.).
Regarding claim 1, prior art of record fails to teach the following claim limitations of “wherein the exposed portion of the rear surface of the first sheet contacts a portion of the sensing circuit board”; in combination with all other claim limitations. Regarding claim 13, prior art of record fails to teach the following claim limitations of “including an exposed area overlapping with the sensing circuit board, …wherein a thickness of the lower panel in the exposed area is equal to or less than a thickness of the fingerprint sensing unit.”; in combination with all other claim limitations. Regarding claim 21, prior art of record fails to teach the following claim limitations of “wherein the first opening and the second opening have a smaller area than the third opening and the third opening exposes a. portion of a rear surface of the second sheet; and the sensing circuit board is coupled to the exposed portion of the rear surface of the second sheet”; in combination with all other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623